DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2, 4, 7, 11, 13, 15-16, 18, 20, 22, 41-43, 45, and 49-51 have been amended.  Claims 3, 5-6, 8, 10, 12, 14, 17, 19, 21, 23-39, 44, and 46-48 are canceled.  Claims 1-2, 4, 7, 9, 11, 13, 15-16, 18, 20, 22, 40-43, 45, and 49-51 are pending in the instant application.

Priority
This application is a national stage entry made under 35 U.S.C. § 371 of PCT International Application No. PCT/GB2018/051977, filed July 11, 2018, which claims priority to Great Britain Patent Application No. 1711157.6, filed July 11, 2017.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 02/14/2022, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

	
Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-2, 4, 7, 9, 11, 13, 15-16, 18, and 20) in the reply filed by Applicant’s representative Jessamine G. Pilcher on 05/12/2022 is acknowledged. 

Status of the Claims
	Claims 22, 40-43, 45, and 49-51 are withdrawn from further consideration by Examiner as being drawn to non-elected inventions under 37 CFR 1.142(b) due to the restriction requirement.  Claims 1-2, 4, 7, 9, 11, 13, 15-16, 18, and 20 are under examination on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 9, 11, 13, 15-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al., J. of Materials Chem. A, (2017), v, 11682-11692.

Applicant’s claim 1 is drawn to a process for the preparation of a sulfur-doped carbonaceous porous material, the process comprising the steps of: i) preparing a sulfur-based polymer by reacting elemental sulfur with one or more organic crosslinking agents, wherein the organic crosslinking agent(s) comprises two or more carbon-carbon double bonds;  ii) carbonizing the sulfur-based polymer of step (i) in the presence of at least one porosity enhancement agent.

Parker et al. discloses a discloses a method of preparing a sulfur-doped carbonaceous porous material, the process comprising the steps of: i) preparing a sulfur-based polymer by mixing 2.5 g elemental sulfur with 2.5 g dicyclopentadiene (DCPD) as crosslinking agent and 90g of NaCl (i.e. inorganic salt) as pore forming agent and reacting said mixture by heating it to 160 °C. The salt porogen is subsequently leached out.  See Section "Salt porogen synthesis" on page 116883, right column) ii) carbonizing the sulfur-based polymer of step (i) at a temperature of up to 800 °C, while 2 wt% of the salt porogen are still present within the polymer (see supplemental information of Parker et al., Figure S15 and its caption). At a heating rate of 10 °C/min the carbonization takes at least 80 minutes to reach 800 °C. Even though the amount of sulfur in the carbonized product is not disclosed, it is assumed that a starting amount of 50 wt% sulfur will result in at least 10 wt% of sulfur in the final product.  Therefore, Parker et al. anticipates claims 1-2, 4, 7, 9, 11, 13, 15-16, 18, and 20.    


Conclusions
Claims 1-2, 4, 7, 9, 11, 13, 15-16, 18, and 20 are rejected.
Claims 22, 40-43, 45, and 49-51 are withdrawn.

	
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731